                      1   CHRISTOPHER E. PANETTA (Bar No. 175127)
                          EVAN J. ALLEN (Bar. No. 310617)
                      2   FENTON & KELLER
                          2801 Monterey-Salinas Highway
                      3   Post Office Box 791
                          Monterey, California 93942
                      4   Telephone:    (831) 373-1241
                          Facsimile:    (831) 373-7219
                      5   CPanetta@FentonKeller.com
                          Eallen@FentonKeller.com
                      6
                          Attorneys for Defendant COUNTY OF
                      7   MONTEREY

                      8
                          Karen E. Ford Esq.
                      9   SW Ocean Ave & Mission, Suite 208
                          P.O. Box 287
                  10      Carmel-by-the-Sea, California 93921-0287
                          831-250-6433
                  11      Fax 831-250-6844
                          karen@fordslaw.com
                  12      SBN 88358

                  13      Attorney for Plaintiff JACQUELINE ZHANG

                  14
                                                          UNITED STATES DISTRICT COURT
                  15
                                                     NORTHERN DISTRICT OF CALIFORNIA
                  16
                                                               SAN JOSE DIVISION
                  17

                  18
                          JACQUELINE ZHANG,                            Case No. 5:17-CV-00007 LHK
                  19
                                             Plaintiff,                JOINT SETTLEMENT STATUS REPORT
                  20
                          v.
                  21
                          COUNTY OF MONTEREY,
                  22      MONTEREY COUNTY RESOURCE
                          MANAGEMENT AGENCY, and
                  23      MONTEREY COUNTY PARKS
                          DEPARTMENT,
                  24
                                             Defendants.
                  25

                  26      ///

                  27      ///

                  28      ///
F ENTO N & K EL LER
 ATTO RNEY S AT LAW                                                            JOINT SETTLEMENT STATUS REPORT
     MONT ER EY
                          {CEP-01028645;1}
                                                                                              5:17-CV-00007 LHK
                      1            Pursuant to the Court’s May 19, 2020 Order Setting Settlement Conference, Plaintiff,

                      2   JACQUELINE ZHANG, an individual, and Defendant COUNTY OF MONTEREY, participated

                      3   in a settlement conference before Magistrate Judge Cousins. The parties were unable to reach a

                      4   settlement.

                      5

                      6   Dated: September 8, 2020                        FORD & ASSOCIATES, LLC
                      7

                      8                                                   By: /s/ Karen E. Ford
                                                                             Karen E. Ford, Esq.
                      9                                                      Attorney for Plaintiff
                                                                             JACQUELINE ZHANG
                  10

                  11
                          Dated: September 8, 2020                        FENTON & KELLER, PC
                  12

                  13
                                                                          By: /s/ Christopher E. Panetta
                  14                                                         Christopher E. Panetta, Esq.
                                                                             Evan J. Allen, Esq.
                  15                                                         Attorneys for Defendant
                                                                             COUNTY OF MONTEREY
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
F ENTO N & K EL LER
 ATTO RNEY S AT LAW                                                                JOINT SETTLEMENT STATUS REPORT
     MONT ER EY
                          {CEP-01028645;1}                            -2-
                                                                                                  5:17-CV-00007 LHK
